UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12002 ACADIA REALTY TRUST (Exact name of registrant in its charter) MARYLAND 23-2715194 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, SUITE 260 WHITE PLAINS, NY (Zip Code) (Address of principal executive offices) (914) 288-8100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) YesoNo x As of August 5, 2010 there were 40,147,415 common shares of beneficial interest, par value $.001 per share, outstanding. ACADIA REALTY TRUST AND SUBSIDIARIES FORM 10-Q INDEX Page Part I: Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Shareholders’ Equity and Comprehensive Income for the six months ended June 30, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risk 30 Item 4. Controls and Procedures 31 Part II: Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Exhibit Index 33 Part I. Financial Information Item 1. Financial Statements. ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) June 30, December 31, ASSETS (unaudited) Operating real estate Land $ $ Building and improvements Construction in progress Less: accumulated depreciation Net operating real estate Real estate under development Notes receivable and preferred equity investment, net Investments in and advances to unconsolidated affiliates Cash and cash equivalents Rents receivable, net Deferred charges, net of amortization Acquired lease intangibles, net of amortization Prepaid expenses and other assets Total assets $ $ LIABILITIES Mortgages payable $ $ Notes payable, net of unamortized discount of $1,594 and $2,105, respectively Distributions in excess of income from, and investments in, unconsolidated affiliates Accounts payable and accrued expenses Dividends and distributions payable Acquired lease and other intangibles, net of amortization Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common shares, $.001 par value, authorized 100,000,000 shares; issued and outstanding 40,143,189 and 39,787,018 shares, respectively 40 40 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes 1 ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) Three months ended June 30, Six months ended June 30, (dollars in thousands, except per share amounts) Revenues Rental income $ Mortgage interest income Expense reimbursements Lease termination income 59 21 65 Management fee income Other Total revenues Operating Expenses Property operating Real estate taxes General and administrative Depreciation and amortization Other expense - - Total operating expenses Operating income Other interest income 95 Equity in earnings (losses) of unconsolidated affiliates 80 49 ) Interest and other finance expense ) Gain on bargain purchase - - Gain on debt extinguishment - - Income from continuing operations before income taxes Income tax provision ) Income from continuing operations Discontinued Operations Operating income from discontinued operations - 19 - Gain on sale of property - - - Income from discontinued operations - 19 - Net income (Income) loss attributable to noncontrolling interests: Continuing operations ) ) Discontinued operations - - - ) Net (income) loss attributable to noncontrolling interests ) ) Net income attributable to Common Shareholders $ Basic Earnings per Share Income from continuing operations $ Income from discontinued operations - - - Basic earnings per share $ Diluted Earnings per Share Income from continuing operations $ Income from discontinued operations - - - Diluted earnings per share $ See accompanying notes 2 ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) Acc- umulated Other Total Additional Comp- Share- Non- Common Shares Paid-in rehensive Retained holders’ controlling Total (dollars in thousands, except per share amounts) Shares Amount Capital Loss Earnings Equity Interests Equity Balance at December 31, 2009 $
